DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

The drawings filed 9/30/2020 are accepted and under consideration by the Examiner.
Specification

The title, abstract, and specification filed 9/30/2020 are accepted and under consideration by the Examiner.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 6/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 7/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
In regards to claims 1-9, Applicant is reminded that the pending claims must be given their broadest reasonable interpretation consistent with the specification. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (see MPEP 2111.04). 
determining that the SD card enters the PCIe mode if the PCIe linkup process succeeds” and “transmitting a CMD0 command to the SD card through the command contact if the PCIe linkup process fails”) recite contingent limitations and would not have to be performed under the broadest reasonable interpretation of the claim. In the interest of compact prosecution, these limitations, as taught by the prior art, are mapped below. However, Examiner suggests amending these limitations (“if” statements) to omit such contingent language (i.e., changing such language to “responsive to” or “in response to”). With regards to claims 2-9, it is noted that the claim interpretation, as discussed above, is applicable. 
With regards to claim 10, the claim recites “wherein the host is configured to perform the method of any one of claim 1-9.” For the purposes of examination, the Examiner is interpreting this claim to be dependent upon claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pinto et al. (US 2011/0040918 A1) hereinafter Pinto et al. in view of Park et al. (US 2012/0159008) hereinafter Park et al. in further view of Shiau et al. (US 2018/0276177) hereinafter Shiau et al.
Regarding claim 1, Pinto teaches a method performed by a host for initializing a secure digital (SD) card (“upon card insertion detection the host will attempt to initialize the card using either one of the protocols—old or new” Paragraph [0041] wherein the card is a “dual interface card” i.e., Figure 1B, #101’ which is a “micro-SD card” Paragraphs [0030]-[0031]), the SD card supporting both an SD mode (“card 101’ again has a physical form factor with margins the same as that of a micro-SD card and contacts 111-118 of the micro-SD standard” Paragraph [0031]) and a second mode (“the additional set of contacts 141-150 are for use according to a different protocol” Paragraph [0031]), the host comprising: a processor (“host” can be digital appliances such as cell phones, PDA, personal computers, etc. Paragraph [0028], [0034]).
Pinto et al. does not appear to explicitly teach, however, Park et al. teaches:
a communication interface for coupling to the SD card (see “USB host” 20 of Figure 1), comprising: 
a first voltage supply contact (“V.sub.BUS terminal” Figure 1, #22-1) for providing a first supply voltage (“power-on voltage provided by the USB host 20 is applied to the… USB device #30A via the V.sub.BUS terminal” Paragraph [0026]. Note that the first supply voltage has a first level of “5.0V” when the USB protocol is supported Paragraph [0026]); 
a second voltage supply contact (“V.sub.BUS terminal” Figure 1, #22-1) for providing a second supply voltage lower than the first supply voltage (“power-on voltage provided by the USB host 20 is applied to the… USB device #30A via the V.sub.BUS terminal” Paragraph [0026]. Note that the second supply voltage has a second level of “1.0, 1.2, 1.5, 1.8 or 3.0 V”  when the IC-USB protocol is supported Paragraph [0026] which is lower than the first supply voltage of 5.0V); 
at least one ground contact for coupling to a ground (“GND” Figure 1, #22-4); 
a command contact for transmitting a command to the SD card (“a command (e.g., a command output from the USB host 20) received via an enabled interface among the first interface 32-1 and the second interface 32-2” Paragraph [0031]), the method comprising: 
(a) providing the first supply voltage to the SD card through the first voltage supply contact (“a power-on voltage provided by the USB host 20 is applied to the POR circuit 31 and the voltage level detector 33 of the USB device 30A via the V.sub.BUS terminal” Paragraph [0033]); 
(b) providing the second supply voltage to the SD card through the second voltage supply contact (“a power-on voltage provided by the USB host 20 is applied to the POR circuit 31 and the voltage level detector 33 of the USB device 30A via the V.sub.BUS terminal” Paragraph [0033]); 
(c) performing a linkup process after step (b) (“Alternately, when the USB host 20 supports the IC-USB data transfer protocol, the USB host 20 provides a power-on voltage having a second level (e.g., 1.0, 1.2, 1.5, 1.8 or 3.0 V), as defined by the addendum to the USB 2.0 specification to the voltage level detector 33 via the V.sub.BUS terminal” Paragraphs [0040]-[0042]); 
(d) determining that the linkup process succeeds or fails (the USB host will either provide “a power-on voltage having a second level (e.g., 1.0, 1.2, 1.5,1.8 or 3.0 V)” Paragraphs [0040]-[0042] would be an indication of success or “a power-on voltage having a first level (e.g., 5.0V)” Paragraph [0037]-[0039] would be an indication of failure); 
(e) determining that the SD card enters the second mode if the linkup process succeeds (“Alternately, when the USB host 20 supports the IC-USB data transfer protocol, the USB host 20 provides a power-on voltage having a second level (e.g., 1.0, 1.2, 1.5, 1.8 or 3.0 V), as defined by the addendum to the USB 2.0 specification to the voltage level detector 33 via the V.sub.BUS terminal… In other words, the ; and 
(f) transmitting a CMD0 command to the SD card through the command contact if the linkup process fails (“the USB device 30A enables either of the first and second interfaces 32-1 and 32-2 according to whether a reset signal has been received via a first connection terminal (the D+ terminal) and according to the level of the power-on voltage received via the V.sub.BUS terminal” Paragraph [0043], for example, “when the USB host 20 supports the USB protocol, the USB host 20 will provide a power-on voltage having a first level (e.g., 5.0 V), as defined by the USB 1.x and 2.0 specification… In other words, the CPU 37 selects a USB mode sequence… so that the USB host 20 can access the USB core through the first interface 32-1 which has been enabled” Paragraphs [0037]-[0039]. Note that a CMD0 command is a reset command (per the instant specification at Paragraph [0032]), thus, the reset signal received via the D+ terminal from the host reads on the CMD0 command that is received when PCIe linkup fails and another mode is entered).  
Pinto et al. and Park et al., hereinafter PP, both teach a memory card capable of supporting multiple protocols, therefore they are analogous arts. 
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of PP before the effective filing date of the invention, to modify the teachings of Pinto et al. by further specifying the contacts of the host as well as entering an SD mode or an alternate mode, as taught by Park et al.

PP does not appear to explicitly teach, however, Shiau et al. teaches wherein the second mode is a peripheral component interconnect express (PCIe) mode (“In the PCIe device access mode, the control unit 235 controls the selection unit 231 to switch to the PCIe device… that is, in this mode, the control unit 235 enables the processing unit 210 to directly access the PCIe memory card through the transmission interface 236” Paragraph [0025]. Note that the transmission interface 236 is a “Peripheral Component Interconnect Express (PCI-Express, PCIe for short) interface” Paragraph [0020]) and the linkup process is a PCIe linkup process (Paragraph [0024] describes a memory card inserted in the slot 250 performs a detection and “A PCIe memory card is initialized when the PCIe memory card is inserted in the slot 250” Paragraph [0024]), and at least one clock pin for receiving a clock signal to the SD card (“…during the initialization, the PCIe memory card requires an external clock. When the PCIe memory card requests the clock from the host (i.e., the electronic device 20), the voltage of the clock pin changes” Paragraph [0024]).
The disclosures of PP and Shiau et al., hereinafter PPS, are analogous art to the claimed invention because they are in the same field of endeavor of memory card access.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of PPS before them, to modify the teachings of PP to include the teachings of Shiau et al. since both PPS teaches a single memory card supporting multiple interfaces. Therefore it is applying a known technique (accessing a memory card using a PCIe transmission interface of Shiau et al. [0020]) to a 
Regarding claim 2, PPS teaches all of the features with respect to claim 1, as outlined above.
PPS teaches the method further comprising: (g) if the SD card is in the SD mode and a command requesting the SD card to enter the PCIe mode is received by the processor transmitting a CMD8 command to the SD card through the command contact; and wherein step (c) and step (d) are performed again if a response signal, indicating that the SD card supports the PCIe mode, is received from the SD card through the command contact in response to the CMD8 command (The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (see MPEP 2111.04). As step (g), as well as steps (c) and (d), recites a contingent limitation, the broadest reasonable interpretation of this claim would not require this step to be performed).  
Regarding claim 4, PPS teaches all of the features with respect to claim 1, as outlined above.
PPS further teaches (h) if a command requesting the SD card to enter the SD mode from the PCIe mode is received by the processor, stopping transmission of the second supply voltage and transmitting the CMD0 command to the SD card through the command contact (The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (see MPEP 2111.04). As step (h) recites a contingent limitation, the broadest reasonable interpretation of this claim would not require this step to be performed).
Claim 10 is rejected under 35 USC 103 for the same reasons as claim 1, as outlined above.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over PPS in further view of Jo et al. (US 2007/0055823 A1) hereinafter Jo et al.
Regarding claim 3, PPS teaches all of the features with respect to claim 1, as outlined above.
	Park et al. further teaches wherein the second supply voltage is within a range from 1.7 to 1.95 volts or within a range from 1.14 to 1.3 volts (“Alternately, when the USB host 20 supports the IC-USB data transfer protocol, the USB host 20 provides a power-on voltage having a second level (e.g., 1.0, 1.2, 1.5, 1.8 or 3.0 V), as defined by the addendum to the USB 2.0 specification to the voltage level detector 33 via the V.sub.BUS terminal” Paragraphs [0040]. Note that at least two of the example voltages falls within the claimed range, for example, a power-on voltage of 1.2 V falls “within a range from 1.14 to 1.3 volts” and 1.8 falls “within a range from 1.7 to 1.95 volts”).  
PPS does not appear to explicitly teach, however, Jo et al. teaches wherein the first supply voltage is within a range from 2.7 to 3.6 volts (“When the controller 10 is used as a controller supporting the SD card interface in the SMT card as shown in Fig. 1, a PCB 13 is used in which a power voltage, for example, 3.3 V, is supplied to a mode pin 11 of the controller” Paragraph [0007]. Note that 3.3 V falls “within a range from 2.7 to 3.6 volts”).
The disclosures of PPS and Jo et al. are analogous art to the claimed invention because they are in the same field of endeavor of memory card access.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of PPS before them, to modify the teachings of PPS to include the teachings of Jo et al. since PPS and Jo et al. teaches a single memory card supporting multiple interfaces. Therefore it is applying a known technique . 

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over PPS in further view of Thadi Suryaprakash et al. (US 2016/0188245 A1) hereinafter Thadi. 
Regarding claim 5, Pinto teaches a method performed by a host for initializing a secure digital (SD) card (“upon card insertion detection the host will attempt to initialize the card using either one of the protocols—old or new” Paragraph [0041] wherein the card is a “dual interface card” i.e., Figure 1B, #101’ which is a “micro-SD card” Paragraphs [0030]-[0031]), the SD card supporting both an SD mode (“card 101’ again has a physical form factor with margins the same as that of a micro-SD card and contacts 111-118 of the micro-SD standard” Paragraph [0031]) and a second mode (“the additional set of contacts 141-150 are for use according to a different protocol” Paragraph [0031]), the host comprising: a processor (“host” can be digital appliances such as cell phones, PDA, personal computers, etc. Paragraph [0028], [0034]).
Pinto et al. does not appear to explicitly teach, however, Park et al. teaches:
a communication interface for coupling to the SD card (see “USB host” 20 of Figure 1), comprising: 
a first voltage supply contact (“V.sub.BUS terminal” Figure 1, #22-1) for providing a first supply voltage (“power-on voltage provided by the USB host 20 is applied to the… USB device #30A via the V.sub.BUS terminal” Paragraph [0026]. Note that the first supply voltage has a first level of “5.0V” when the USB protocol is supported Paragraph [0026]); 
a second voltage supply contact (“V.sub.BUS terminal” Figure 1, #22-1) for providing a second supply voltage lower than the first supply voltage (“power-on voltage provided ; 
at least one ground contact for coupling to a ground (“GND” Figure 1, #22-4); 
a command contact for transmitting a command to the SD card (“a command (e.g., a command output from the USB host 20) received via an enabled interface among the first interface 32-1 and the second interface 32-2” Paragraph [0031]), the method comprising: 
(a) providing the first supply voltage to the SD card through the first voltage supply contact (“a power-on voltage provided by the USB host 20 is applied to the POR circuit 31 and the voltage level detector 33 of the USB device 30A via the V.sub.BUS terminal” Paragraph [0033]);
(b) transmitting a CMD0 command through the command contact to the SD card and/or a SDCLK through the clock contact coupled to the SD card for entering the SD mode after step (a) (“the USB device 30A enables either of the first and second interfaces 32-1 and 32-2 according to whether a reset signal has been received via a first connection terminal (the D+ terminal) and according to the level of the power-on voltage received via the V.sub.BUS terminal” Paragraph [0043], for example, “when the USB host 20 supports the USB protocol, the USB host 20 will provide a power-on voltage having a first level (e.g., 5.0 V), as defined by the USB 1.x and 2.0 specification… In other words, the CPU 37 selects a USB mode sequence… so that the USB host 20 can access the USB core through the first interface 32-1 which has been enabled” Paragraphs [0037]-[0039]. Note that a CMD0 command is a reset command (per the instant specification at Paragraph [0032]), thus, the reset signal received via the D+ terminal from the host reads on the CMD0 command that is received when the device enters SD mode);
(e) providing the second supply voltage to the SD card through the second voltage supply contact if the response signal, indicating that the SD card supports the PCIe mode, is received from the SD card; (f) performing a PCIe linkup process after step (e); (g) determining that SD card enters the PCIe mode if the PCIe linkup process succeeds (The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (see MPEP 2111.04). As steps (e)-(f) recites contingent limitations, the broadest reasonable interpretation of this claim would not require this step to be performed).  
Pinto et al. and Park et al., hereinafter PP, both teach a memory card capable of supporting multiple protocols, therefore they are analogous arts. 
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of PP before the effective filing date of the invention, to modify the teachings of Pinto et al. by further specifying the contacts of the host as well as entering an SD mode or an alternate mode, as taught by Park et al.
One of ordinary skill in the art would have been motivated to include entering an SD mode or an alternate mode for increased flexibility when it comes to communicating with various hosts. For example, when an IC card is adapted for use according to a single standard, it will not operate in accordance with a different standard, thus, multiple-interface IC cards are beneficial because they are capable of communicating with various hosts using one or more of a multiplicity of different standards [0003].
PP does not appear to explicitly teach, however, Shiau et al. teaches wherein the second mode is a peripheral component interconnect express (PCIe) mode (“In the PCIe device access mode, the control unit 235 controls the selection unit 231 to switch to the PCIe device… that is, in this mode, the control unit 235 enables the processing unit 210 to directly a PCIe linkup process (Paragraph [0024] describes a memory card inserted in the slot 250 performs a detection and “A PCIe memory card is initialized when the PCIe memory card is inserted in the slot 250” Paragraph [0024]), and at least one clock pin for receiving a clock signal to the SD card (“…during the initialization, the PCIe memory card requires an external clock. When the PCIe memory card requests the clock from the host (i.e., the electronic device 20), the voltage of the clock pin changes” Paragraph [0024]) and (d) determining that the SD card remains in the SD mode if a response signal, indicating that the SD card supports the PCIe mode, is not received through the command contact from the SD card (according to the detection result of the detection unit, the control unit 235 controls the memory card to operate in the “non-PCIe device access mode” Paragraph [0025]).
The disclosures of PP and Shiau et al., hereinafter PPS, are analogous art to the claimed invention because they are in the same field of endeavor of memory card access.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of PPS before them, to modify the teachings of PP to include the teachings of Shiau et al. since both PPS teaches a single memory card supporting multiple interfaces. Therefore it is applying a known technique (accessing a memory card using a PCIe transmission interface of Shiau et al. [0020]) to a known device (an SD card supporting two different communication protocols of Pinto et al. [0005] and [0031]) ready for improvement to yield predictable results (the memory card is successfully initialized and linked through PCIe of Shiau et al. [0024]), KSR, MPEP 2143. 
	PPS does not appear to explicitly teach, however, Thadi teaches (c) transmitting a CMD8 command through the command contact to the SD card after step (b) (the host interface driver circuitry may send a “CMD8” which is the supply voltage confirmation request . 
The disclosures of PPS and Thadi, hereinafter PPST, are analogous art to the claimed invention because they are in the same field of endeavor of memory card access.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of PPST before them, to modify the teachings of PPS to include the teachings of Thadi et al. since both PPST teaches a single memory card supporting multiple interfaces. Therefore it is applying a known technique (sending a CMD8 supply voltage confirmation request from the host to the SD card [0051] of Thadi) to a known device (an SD card supporting two different communication protocols of Pinto et al. [0005] and [0031]) ready for improvement to yield predictable results (the host sends a CMD8 command to the memory card as part of a supply voltage request check [0051] of Thadi), KSR, MPEP 2143. 
Regarding claim 6, PPST teaches all of the features with respect to claim 5, as outlined above.
PPST further teaches wherein step (e) and step (f) are performed if the SD card is in the SD mode and a command requesting the SD card to enter the PCIe mode is received by the processor (The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (see MPEP 2111.04). As steps (e) and (f) are performed in response to a contingent limitation, the broadest reasonable interpretation of this claim would not require this step to be performed).  
Regarding claim 7, PPST teaches all of the features with respect to claim 5, as outlined above.
wherein the first supply voltage is within a range from 2.7 to 3.6 volts (from the high voltage domain, the high predetermined voltage may be 3.3V, wherein the upper and low bounds of the high voltage range may be 3.6 V and 2.3 V, respectively, Paragraph [0033]) and Park et al. further teaches wherein the second supply voltage is within a range from 1.7 to 1.95 volts or within a range from 1.14 to 1.3 volts (“Alternately, when the USB host 20 supports the IC-USB data transfer protocol, the USB host 20 provides a power-on voltage having a second level (e.g., 1.0, 1.2, 1.5, 1.8 or 3.0 V), as defined by the addendum to the USB 2.0 specification to the voltage level detector 33 via the V.sub.BUS terminal” Paragraphs [0040]. Note that at least two of the example voltages falls within the claimed range, for example, a power-on voltage of 1.2 V falls “within a range from 1.14 to 1.3 volts” and 1.8 falls “within a range from 1.7 to 1.95 volts”).
Regarding claim 8, PPST teaches all of the features with respect to claim 5, as outlined above.
PPST further teaches (h) if a command requesting the SD card to enter the SD mode from the PCIe mode is received by the processor, stopping transmission of the second supply voltage and transmitting the CMD0 command through the command contact and/or the SDCLK through the clock contact to the SD card (The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (see MPEP 2111.04). As step (h) recites a contingent limitation, the broadest reasonable interpretation of this claim would not require this step to be performed).  
Regarding claim 9, PPST teaches all of the features with respect to claim 5, as outlined above.
PPST teaches the method further comprising transmitting the CMD0 command to the SD card through the command contact if the PCIe linkup process fails (The broadest .  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 of Instant Application No. 17/039,530 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,949,106 B2, as outlined below. 
Claims 5-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 10 of U.S. Patent No. 10,949,106 B2 in view of Thadi Suryaprakash et al. (US 2016/0188245 A1) hereinafter Thadi, as outlined below. 
Instant Application No. 17/039,530
Parent Application No. 16/251,544
(US Patent 10,949,106 B2)
1. A method performed by a host for initializing a secure digital (SD) card, the SD card supporting both an SD mode and a peripheral component interconnect express (PCIe) mode, the host comprising: 
a processor; 
a communication interface for coupling to the SD card, comprising: 
a first voltage supply contact for providing a first supply voltage; a second voltage supply contact for providing a second supply voltage lower than the first supply voltage; 
at least one ground contact for coupling to a ground; 
at least one clock contact for transmitting a clock signal to the SD card; and 
a command contact for transmitting a command to the SD card, the method comprising: 
(a) providing the first supply voltage to the SD card through the first voltage supply contact; 
(b) providing the second supply voltage to the SD card through the second voltage supply contact; 
(c) performing a PCIe linkup process after step (b); 
(d) determining that the PCIe linkup process succeeds or fails; 
(e) determining that the SD card enters the PCIe mode if the PCIe linkup process succeeds; and 
(f) transmitting a CMDO command to the SD card through the command contact if the PCIe linkup process fails.

2. The method of claim 1, further comprising: (g) if the SD card is in the SD mode and a command requesting the SD card to enter the PCIe mode is received by the processor, transmitting a CMD8 command to the SD card through the command contact; and wherein step (c) and step (d) are performed again if a response signal, indicating that the SD card supports the PCIe mode, is received from the SD card through the command contact in response to the CMD8 command.

4. The method of claim 1, further comprising: (h) if a command requesting the SD card to enter the SD mode from the PCIe mode is received by the processor, stopping transmission of the second supply voltage and transmitting the CMD0 command to the SD card through the command contact.


* Note that claims 2 and 4 recite contingent limitations would not have to be performed under the broadest reasonable interpretation of the claim.

mode and a peripheral component interconnect express (PCIe) mode for 
initializing the SD card, the SD card comprising at least 17 pins for coupling 
to a host, the at least 17 pins comprising: 
a first voltage supply pin for receiving a first supply voltage provided by the host;  
a second voltage supply pin for receiving a second supply voltage provided by the host, wherein the second supply voltage is lower than the first supply voltage;  
at least one ground pin for coupling to a ground;  at least one clock pin for receiving a clock signal from the host;  and 
a command pin for receiving a command from the host, the method comprising: 
(a) after receiving the first supply voltage through the first voltage supply pin from the host coupled to the SD card, entering the SD mode in response to at least a CMD0 command being received through the command pin from the host coupled to the SD card and/or a clock signal SDCLK being received through the clock pin from the host coupled to the SD card;  
(b) after receiving the first supply voltage through the first voltage supply pin from the host coupled to the SD card, performing a PCIe linkup process in response to the second supply voltage being received through the second voltage supply pin from the host coupled to the SD card;  
executing the following steps after step (a):
(c) in response to a CMD8 command received from the host, transmitting a response signal, indicating that the SD card supports the PCIe mode, to the host through the command pin;  and 
(d) after step (c), performing the PCIe linkup process in response to the second supply voltage being received through the second voltage supply pin from the host; otherwise, staying in the SD mode;
wherein the SD card enters the PCIe mode in response to the PCIe linkup process succeeding. 

5.  The method of claim 1, wherein the first supply voltage is within a range from 2.7 to 3.6 volts, and the second supply voltage is within a range from 1.7 to 1.95 volts or within a range from 1.14 to 1.3 volts. 

a processor; 
a communication interface for coupling to the SD card, comprising: 
a first voltage supply contact for providing a first supply voltage; 
a second voltage supply contact for providing a second supply voltage lower than the first supply voltage; at least one ground contact for coupling to a ground; 
at least one clock contact for transmitting a clock signal to the SD card; and 
a command contact for transmitting a command to the SD card, the method comprising: 
(a) providing the first supply voltage to the SD card through the first voltage supply contact;
(b) transmitting a CMD0 command through the command contact to the SD card and/or a SDCLK through the clock contact coupled to the SD card for entering the SD mode after step (a);
(c) transmitting a CMD8 command through the command contact to the SD card after step (b); 
(d) determining that the SD card remains in the SD mode if a response signal, indicating that the SD card supports the PCIe mode, is not received through the command contact from the SD card; 
(e) providing the second supply voltage to the SD card through the second voltage supply contact if the response signal, indicating that the SD card supports the PCIe mode, is received from the SD card; 
(f) performing a PCIe linkup process after step (e); 
(g) determining that SD card enters the PCIe mode if the PCIe linkup process succeeds.  

6. The method of claim 5, wherein step (e) and step (f) are performed if the SD card is in the SD mode and a command requesting the SD card to enter the PCIe mode is received by the processor.8. The method of claim 5, further comprising: (h) if a command requesting the SD card to enter the SD mode from the PCIe mode is received by the processor, stopping transmission of the second supply voltage and transmitting the CMD0 command through the command contact and/or the SDCLK through the clock contact to the SD card.9. The method of claim 5, further comprising transmitting the CMD0 command to the SD card through the command contact if the PCIe linkup process fails.

* Note that claims 6, 8 and 9 recite contingent limitations would not have to be performed under the broadest reasonable interpretation of the claim.

a first voltage supply pin for receiving a first supply voltage provided by the host;
a second voltage supply pin for receiving a second supply voltage provided by the host, wherein the second supply voltage is lower than the first supply voltage;
at least one ground pin for coupling to a ground;
at least one clock pin for receiving a clock signal from the host; and 
a command pin for receiving a command from the host, the method comprising:
(a) after receiving the first supply voltage through the first voltage supply pin from the host coupled to the SD card, entering the SD mode in response to at least a CMD0 command being received through the command pin from the host coupled to the SD card and/or a clock signal SDCLK being received through the clock pin from the host coupled to the SD card; and 
(b) after receiving the first supply voltage through the first voltage supply pin from the host coupled to the SD card, performing a PCIe linkup process in response to the second supply voltage being received through the second voltage supply pin from the host coupled to the SD card, and terminating the PCIe linkup process in response to the SD card no longer receiving the second supply voltage through the second voltage supply pin;
wherein the SD card enters the PCIe mode in response to the PCIe linkup process succeeding. 
    Claim 7 of US Patent 10,949,106 B2 does not appear to explicitly teach, however, Thadi teaches (c) transmitting a CMD8 command through the command contact to the SD card after step (b) (the host interface driver circuitry may send a “CMD8” which is the supply voltage confirmation request command” of which the card interface controller may use to determine whether or not SD memory card supports the level of power supply voltage, Paragraph [0051]).
    The disclosures of US Patent 10,949,106 B2 and Thadi are analogous art to the claimed invention because they are in the same field of endeavor of memory card access.
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of US Patent 10,949,106 B2 and Thadi before them, to modify the teachings of US Patent 10,949,106 B2 include the teachings of Thadi et al. since both US Patent 10,949,106 B2 and Thadi teaches a memory card supporting multiple interfaces. Therefore it is applying a known technique (sending a CMD8 supply voltage confirmation request from the host to the SD card [0051] of Thadi) to a known device (an SD card supporting an SD mode and PCIe mode of US Patent 10,949,106 B2) ready for improvement to yield predictable results (the host sends a CMD8 command to the memory card as part of a supply voltage request check [0051] of Thadi), KSR, MPEP 2143. 

10.  The method of claim 7, wherein the first supply voltage is within a range from 2.7 to 3.6 volts, and the second supply voltage is within a range from 1.7 to 1.95 volts or within a range from 1.14 to 1.3 volts. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067.  The examiner can normally be reached on Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/Primary Examiner, Art Unit 2139